Citation Nr: 0025030	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for the 
residuals of a right ankle sprain, currently rated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for the residuals of a right knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


REMAND

The veteran served on active duty from October 1942 to 
September 1945.

This appeal arises from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  The appeal of whether new and 
material evidence has been received to reopen a claim for 
service connection for coronary artery disease arises from a 
rating decision of May 1996.  The appeals for increased 
ratings for the residuals of a right ankle sprain and a right 
knee sprain arise from a rating decision of January 1998.

The veteran perfected appeals for increased disability 
ratings for the residuals of a right ankle sprain and a right 
knee sprain.  The certification of appeal (VA Form 8) 
indicates these issues were withdrawn.  However, the record 
does not contain a written withdrawal of these issues.  See 
38 C.F.R. § 20.204(b) (1999).  Accordingly, the issues of 
increased disability ratings for the residuals of a right 
ankle sprain and a right knee sprain are still pending.  

The issue of service connection for coronary artery disease 
was certified to the Board of Veterans' Appeals (Board) for 
consideration.  However, an August 1994 decision by the Board 
found that a well-grounded claim for cardiovascular disease, 
which would include coronary artery disease, had not been 
submitted and the claim was thus denied.  Since there is a 
final prior Board decision on this claim, the threshold issue 
that must be decided by the Board is whether new and material 
evidence has been received to reopen a claim for service 
connection for coronary artery disease.  38 U.S.C.A. 
§ 7104(b) (West 1991); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  While the RO addressed the issue of whether 
new and material evidence had been received in the May 1996 
rating decision, the statement of the case and supplemental 
statements of the case did not provide the veteran the laws 
and regulations related to reopening previously disallowed 
claims, or explain how such laws and regulations are 
applicable to the veteran's appeal.  See 38 C.F.R. § 19.29 
(1999).  Therefore, the veteran must be provided with a 
supplemental statement of the case.  38 C.F.R. § 19.31 
(1999).

In an appeal to the Board of Veterans' Appeals (VA Form 9), 
received in February 1998, the veteran indicated that he 
wanted a hearing before a member of the Board at the RO.  The 
record does not reflect that such a hearing has been 
scheduled nor does the record show that the request for the 
hearing has been withdrawn.  While the veteran has had a 
hearing before a hearing officer at the RO, such a hearing is 
not a substitute for a hearing before the Board.  See 
38 C.F.R. § 20.700 (1999).  Therefore, this case will be 
returned to the RO to schedule a hearing before a member of 
the Board.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran a 
supplemental statement of the case citing 
the laws and regulations related to the 
submission of new and material evidence 
to reopen a previously disallowed claim 
for service connection for coronary 
artery disease.  The supplemental 
statement of the case should discuss how 
such laws and regulations are applicable 
to the veteran's appeal.  

2.  The RO should schedule the veteran 
for a hearing before a member of the 
Board at the RO, in accordance with 
applicable law.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


